Exhibit 10.1




INDEPENDENT CONTRACTOR AGREEMENT







THIS AGREEMENT is made as of the 22nd day of February, 2008 (the “Effective
Date”) between Communicate.com, Inc., a corporation registered under the laws of
the State of Nevada and located at 375 Water Street, Vancouver, BC V6B 5C6, and
any of its subsidiaries (“Communicate”), and Wanderspot LLC, a limited liability
company registered under the laws of Washington State and located at #451- 117
E. Louisa Street, Seattle, WA 98102 (“Independent Contractor”).




NOW THEREFORE in consideration of the mutual covenants and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties covenant and agree as follows:




1.

Term / Services




Communicate hereby retains the services of the Independent Contractor in
accordance with Schedule “A”, a copy of which is attached hereto and forms an
integral part of this Agreement, during the period commencing February 22nd,
2008 and ending February 21st, 2011, unless terminated prior thereto (the
“Consultative Period”).




Furthermore, unless otherwise agreed, upon expiry of the Consultative Period,
this Agreement shall be automatically terminated in accordance with the terms
and conditions of this Agreement and without further obligation on the part of
Communicate to the Independent Contractor, except that Communicate’s obligation
to pay Independent Contractor for (i) any Base Fees earned prior to the
expiration date and (ii) of the Commission Payments for any net revenues accrued
by Communicate prior to the expiration date, shall continue after the expiration
date until such payment obligations, if any, are fulfilled.  Further,
Communicate’s obligations under the Communicate Equity Incentive Plan (the
“Plan”) as to the Stock Options granted under this Agreement shall continue in
accordance with the Plan’s terms and the terms set forth in this Agreement.




2.

Duties and Responsibilities




During the Consultative Period, the Independent Contractor shall perform the
Services, more particularly described in the attached Schedule “A”.




The Independent Contractor acknowledges and agrees that he/she/it will be
required to provide its Services on a basis, which is reasonably necessary to
complete the Services within the allocated time, and that the flexibility in
timing and number of hours worked by the Independent Contractor will be
necessary.





--------------------------------------------------------------------------------

2




The Independent Contractor acknowledges and agrees to provide its Services in a
professional and timely fashion, and to the best of its ability.  To the extent
Communicate retains an additional contractor to provide or assist with the
Services, Independent Contractor agrees to cooperate and assist with such
additional service provider.




3.

Independent Contractor

It is understood and agreed that the Independent Contractor, including any of
its employees and/or agents, shall act as an independent contractor during the
Consultative Period and not as an employee of Communicate.  Nothing contained
herein shall be construed to create or establish the relationship of employer
and employee, joint venturer, or partner between the Communicate and Independent
Contractor. Both parties acknowledge that Independent Contractor is not an
employee of Communicate for any and all tax purposes.




4.

Compensation / Expenses; Options

Communicate shall pay the Independent Contractor, and the Independent Contractor
shall accept from Communicate, for the Independent Contractor’s Services during
the Consultative Period a consideration, more particularly described in Schedule
“A”.  Independent Contractor may, at Independent Contractor’s own expense, use
employees or other subcontractors to perform the Services under this Agreement;
provided such subcontractors and employees shall at all times be under the
supervision and control of Independent Contractor and Independent Contractor
shall be wholly responsible for the acts and work product of such persons. The
Stock Options to be awarded as part of the compensation payable hereunder by
Communicate shall be awarded in equal thirds directly to the principals of
Independent Contractor in consideration of their services hereunder, to: Mr.
Ethan Lowry, Mr. Adam Doppelt and Mr. Patrick O'Donnell (the “Optionees”). Such
Stock Options shall be subject to the terms set forth on Schedule A hereto.  The
Optionees acknowledge they will be performing services hereunder and agree to
the terms and conditions of the Stock Option grants.

In order for Communicate to issue payment of the Base Fees as set forth in
Schedule A, the Independent Contractor will invoice Communicate in advance on a
monthly basis.  The invoice will outline or itemize all the Services to be
provided by the Independent Contractor during the relevant period.  Payment
terms for invoices will be net 30 days.

Subject to Independent Contractor obtaining Communicate’s pre-approval,
Communicate will reimburse Independent Contractor for certain project-specific
costs including:




·

Software (e.g. travel-related technology)

·

Hardware (e.g. outsourced hosting)

·

Additional people (e.g. business development, customer support)

·

Content development (e.g. photos and articles for destination guides)




When claiming reimbursement of business expenses (excluding those related to
employees or other subcontractors retained by Independent Contractor to perform
services under this Agreement), the Independent Contractor must provide the
applicable supporting documentation (i.e. receipts).  





--------------------------------------------------------------------------------

3




Independent Contractor will invoice Communicate for any such expenses. Payment
terms for invoices will be net 30 days.




In addition, Communicate will pay Independent Contractor the Commission Payments
as set forth in Schedule A.




Except as noted above, Independent Contractor shall be responsible for all costs
and expenses incident to the performance of services for Communicate, including,
but not limited to, all costs of travel, entertainment and materials provided by
Independent Contractor and all other of Independent Contractor’s costs of doing
business and expenses incurred by Independent Contractor in performing services
for Communicate.







5.

Benefits / Sole Entitlement

The Independent Contractor is responsible for all applicable taxes, deductions
and remittances, required by an independent contractor by law.  In particular,
Communicate  will not (a) withhold FICA (Social Security) from Independent
Contractor’s payments, (b) make state or federal unemployment insurance
contributions on behalf of Independent Contractor (or any employees or
subcontractors retained by Independent Contractor), (c) withhold state or
federal income tax from payment to Independent Contractor (or any employees or
subcontractors retained by Independent Contractor), (d) make disability
insurance contributions on behalf of Independent Contractor (or any employees or
subcontractors retained by Independent Contractor), or (e) obtain workers’
compensation insurance on behalf of Independent Contractor (or any employees or
subcontractors retained by Independent Contractor).




Except as expressly set forth herein, the Independent Contractor is entitled to
no other benefits, prerequisites or other entitlements for Services rendered
hereunder.  The satisfaction of the terms hereof by Communicate constitutes full
satisfaction of any and all other claims for entitlement, which the Independent
Contractor has against Communicate or may have upon the termination of this
Agreement.  Compliance by Communicate with the terms hereof will affect a full
and complete release of Communicate and its respective affiliates, associates,
officers and shareholders from any and all claims which the Independent
Contractor may have for whatever reason or cause in respect of the Independent
Contractor’s retention by Communicate and the termination of this Agreement and
the engagement of the Independent Contractor, other than the obligations
specifically set out in this Agreement.




6.

Termination

If either party to this Agreement (including any of its employees or
subcontractors ) breaches any of the terms or conditions of this Agreement, the
other party may terminate this Agreement immediately, without further liability
or obligation, upon written notice to the breaching party.




Otherwise, this Agreement may be terminated by either party at any time and for
any reasons by providing thirty (30) days written notice to the other party.





--------------------------------------------------------------------------------

4




7.

Non-Solicitation

Unless through referral by Communicate, the Independent Contractor agrees that
during the Consultative Period of this Agreement, and for a period of one (1)
year following its termination, the Independent Contractor shall not, either
directly or indirectly, individually or as partner, agent, shareholder, employee
or otherwise solicit, take-away or hire any employee of Communicate for
involvement in any capacity.




The Independent Contractor acknowledges and agrees that the above restrictions
are reasonable and necessary for the protection of the business of Communicate
and that Communicate would not have entered into this Agreement without such
restrictions being agreed to.




The Independent Contractor acknowledges that: (i) the covenants and the
restrictions embodied herein are necessary, fundamental, and required for the
protection of Communicate’s business; (ii) the covenants or restrictions
embodied herein relate to matters which are of a special, unique and
extraordinary value; and (iii) a material breach of any of the covenants or
restrictions embodied herein may result in irreparable harm and damages which
cannot be adequately compensated by a monetary award.




8.

Company Property & Access Thereto

Upon termination or expiration of this Agreement, the Independent Contractor
agrees to return all materials belonging to Communicate, including, but not
limited to computer equipment, software, documents, creative ideas, drawings,
models, samples, paper, notes, books and all other materials belonging to
Communicate or relating to its business.  Regardless of any disputes between
Communicate and Independent Contractor, Independent Contractor acknowledges and
agrees Communicate may, at any time, demand immediate access and control of all
Web Sites and Communicate domains and the return of any Content as defined in
Section 9 below, and Independent Contractor shall be required to immediately
comply with such demand and relinquish access and control of all websites and
domains and Content to Communicate, provided however that the foregoing
requirement shall not apply to Contractor Code as that term is defined in
Section 9(b).  







9.

Ownership Of Content

a.  

Ownership.  Except as expressly provided at Section 9(b), all Web Site content
created by Independent Contractor for Communicate in its performance of the
Services, including, but not limited to, trade or service marks, logo, graphic
designs, artwork, multimedia files, text, images, source code, user-submissions,
user and member data and information, domain names, domain registrations
(collectively referred to hereafter as the “Content”), shall be works made for
hire and/or the property of Communicate.  For the avoidance of doubt, “Content”
does not include “Contractor Code” as that term is defined in the following
paragraph.





--------------------------------------------------------------------------------

5




Communicate shall own all right, title and interest (including copyright,
trademark, patent and other proprietary or intellectual property rights) in the
Content and all legally protectable elements, contributions, collective works
thereof or derivative works thereto.  To the extent that ownership of any
Content does not automatically vest in Communicate by virtue of this Agreement
or otherwise, Independent Contractor irrevocably transfers and assigns to
Communicate all right, title and interest in the Content and protectable
elements or derivative works thereof.  Independent Contractor agrees to promptly
disclose to Communicate any and all works of authorship created during and in
connection with the Services, including, but not limited to, logo, graphic
designs, artwork, multimedia files, text, images, source code, which result from
any Services performed under this Agreement.  




b.

Independent Contractor’s Software.  To the extent certain proprietary software
code to be provided to Communicate’s websites is pre-existing and/or is
duly-copyrighted by Independent Contractor, including but not limited to
“dashboards,” search engine optimization tools, the “Indexer” and other
proprietary web development tools, including any improvements or additions
thereto or any derivative works thereof (collectively, “Contractor Code”),
Communicate acknowledges and agrees that such Contractor Code shall remain the
property of Independent Contractor and is not subject to the requirements
outlined in the other provisions of Section 9.  Subject to the terms of this
Agreement, Independent Contractor grants a limited, personal, non-exclusive,
non-transferable, non-assignable license to Communicate for use of such software
on the Web Sites during or after the term of the Agreement. Communicate shall
not be charged any additional license fees for the use of the software code on
the Web Sites beyond those fees already outlined in this Agreement.  




c.

IP Registration.    Independent Contractor agrees to cooperate with Communicate
and to execute such documents as Communicate may reasonably request to obtain,
perfect, or maintaining copyright and trademark registration for the Content and
to defend or enforce the rights conveyed to Communicate hereunder.  In the event
that Communicate is unable for any reasons whatsoever to secure Independent
Contractor’s signature to any such document, Independent Contractor hereby
designates and appoints Communicate, and its duly authorized officers and agents
as Independent Contractor’s agents and attorneys-in-fact with full power of
substitution to act for and in Independent Contractor’s behalf and instead of
Independent Contractor, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by Independent Contractor.  Independent Contractor
hereby declares that the foregoing power is coupled with an interest, and as
such is irrevocable.





--------------------------------------------------------------------------------

6




d.  

Limitations.  Independent Contractor shall not incorporate into any Web Site or
Content any material, text, graphic, sound or animation in any form that,
without limitation, may be obscene, defamatory, harassing, grossly offensive,
malicious, or that, to Independent Contractor’s knowledge, infringes or
misappropriates the copyright, trademark, proprietary or other intellectual
property right of any person.  




e.

Third Party Services.  Independent Contractor may retain third parties to
furnish services in connection with the Services, if necessary, only as to
Independent Contractor incident to the performance of the Services; provided,
however, that all third parties who perform work in furtherance of the creation
of Content shall execute appropriate documents acknowledging their work for hire
status and assigning to Communicate all rights with respect to the Content.  At
the Communicate’s request, Independent Contractor shall provide Communicate with
copies of any such agreements.




f.

Member/User Data.  Independent Contractor acknowledges and agrees that any data,
information, multimedia files and other submissions about and by users,
subscribers and members of Communicate’s websites are the sole and exclusive
property of Communicate.  Independent Contractor acknowledges and agrees that it
is prohibited attempt to contact, market, up-sell or otherwise promote its
services or those provided by any of its affiliates or agents, to any users,
subscribers and members of Communicate’s websites.   Any collection and use of
such user data by either party shall be subject to a privacy policy that
comports with US and EU requirements and that has been agreed upon by both
parties.







10.

Confidentiality

a.

Independent Contractor.  The Independent Contractor acknowledges and agrees that
it may acquire confidential and proprietary information regarding the nature and
character of Communicate’s business (“Communicate Confidential Information”),
including, but not limited to, the following:




     

Communicate’s business and financial plans, information pertaining to the
Services, ideas, plans, intentions, confidential customer and supplier
information, client lists and contacts, prospects lists and contacts,
initiatives, projects, creative ideas and strategic alliances undertaken or to
be undertaken by Communicate, technical data and know-how relating to both
existing and proposed Services, hardware configuration information, proprietary
software concepts and implementation, user interface, software ideas developed
during the term of this Agreement, products, processes, methods, equipment,
marketing, financial or other business practices of Communicate and, without
limitation, all of Communicate’s trade secrets.





--------------------------------------------------------------------------------

7




For purposes of this definition, confidential information shall also include
proprietary and confidential information of Communicate’s strategic partners
including, but not limited to, any and all organizations that have worked and/or
may be working on projects with Communicate, provided Communicate has informed
Independent Contractor that a particular third party is a Communicate strategic
partner under this section.




Communicate Confidential Information shall not include any information or data
that: (i) is or becomes generally available to the public other than as a result
of a disclosure by Independent Contractor; or (ii) becomes available to
Independent Contractor on a non-confidential basis from a source which is not,
to the Independent Contractor’s knowledge, prohibited from disclosing such
information by a legal, contractual, or fiduciary obligation to the providing
party.  




The Independent Contractor acknowledges and agrees that the right to maintain
the confidentiality of such Communicate Confidential Information constitutes a
proprietary right which Communicate is entitled to protect.  The Independent
Contractor acknowledges and agrees that disclosure of any of such Communicate
Confidential Information by it, either directly or indirectly, to any third
party including Communicate’s existing or potential competitors, or to the
general public would be highly detrimental to Communicate’s business and
economic interests.  The Independent Contractor agrees that it will not disclose
such Communicate Confidential Information to any third party and will use its
best efforts to maintain the secrecy of all of the Communicate Confidential
Information received by it.




It is further agreed that all such Communicate Confidential Information acquired
or obtained by the Independent Contractor or which is in its possession at any
time will not directly or indirectly be used by the Independent Contractor in
any manner whatsoever, adverse in interest to Communicate.  




Furthermore, the Independent Contractor agrees that it will not disclose any
such Communicate Confidential Information to third parties unless the
Independent Contractor obtains the written authorization of Communicate prior to
making any disclosure.




Upon termination of this Agreement and request by Communicate, the Independent
Contractor agrees to return to Communicate all tangible Communicate Confidential
Information provided to it by Communicate, or obtained by the Independent
Contractor in any other manner.




The foregoing obligations shall bind the Independent Contractor until such time
as the Communicate Confidential Information (i) becomes public through no fault
or act of the Independent Contractor; or (ii) is furnished by Communicate to
others without restriction on disclosure; or (iii) is furnished by a third party
as a matter of right and without restriction on disclosure.





--------------------------------------------------------------------------------

8




b.

Communicate.  Communicate acknowledges and agrees that it may acquire
confidential and proprietary information regarding the nature and character of
the Independent Contractor’s business (“Independent Contractor Confidential
Information”), including, but not limited to, the following:




     

Independent Contractor’s business and financial plans, information pertaining to
the Services, ideas, plans, intentions, confidential customer and supplier
information, client lists and contacts, prospects lists and contacts,
initiatives, projects, creative ideas and strategic alliances undertaken or to
be undertaken by Independent Contractor, technical data and know-how relating to
both existing and proposed products or services, hardware configuration
information, proprietary software concepts and implementation, user interface,
software ideas developed during the term of this Agreement, products, processes,
methods, equipment, marketing, financial or other business practices of the
Independent Contractor and, without limitation, all of the Independent
Contractor’s trade secrets. For purposes of this definition, confidential
information shall also include proprietary and confidential information of the
Independent Contractor’s strategic partners including, but not limited to, any
and all organizations that have worked and/or may be working on projects with
Independent Contractor, provided Independent Contractor has informed Communicate
that a particular third party is an Independent Contractor strategic partner
under this section.




Independent Contractor Confidential Information shall not include any
information or data that: (i) is or becomes generally available to the public
other than as a result of a disclosure by Communicate; or (ii) becomes available
to Communicate on a non-confidential basis from a source which is not, to
Communicate’s knowledge, prohibited from disclosing such information by a legal,
contractual, or fiduciary obligation to the providing party.  




Communicate acknowledges and agrees that the right to maintain the
confidentiality of such Independent Contractor Confidential Information
constitutes a proprietary right which Independent Contractor is entitled to
protect.  Communicate acknowledges and agrees that disclosure of any of such
Independent Contractor Confidential Information by it, either directly or
indirectly, to any third party including Independent Contractor’s existing or
potential competitors, or to the general public would be highly detrimental to
Independent Contractor’s business and economic interests.  Communicate agrees
that it will not disclose such Independent Contractor Confidential Information
to any third party and will use its best efforts to maintain the secrecy of all
of the Independent Contractor Confidential Information received by it.




It is further agreed that all such Independent Contractor Confidential
Information acquired or obtained by Communicate or which is in its possession at
any time will not directly or indirectly be used by Communicate in any manner
whatsoever, adverse in interest to Independent Contractor.  




Furthermore, Communicate agrees that it will not disclose any such Independent
Contractor Confidential Information to third parties unless Communicate obtains
the written authorization of Independent Contractor prior to making any
disclosure.





--------------------------------------------------------------------------------

9




Upon termination of this Agreement and request by Independent Contractor,
Communicate agrees to return to Independent Contractor all tangible Independent
Contractor Confidential Information provided to it by Independent Contractor, or
obtained by Communicate in any other manner.




The foregoing obligations shall bind Communicate until such time as the
Independent Contractor Confidential Information (i) becomes public through no
fault or act of Communicate; or (ii) is furnished by Independent Contractor to
others without restriction on disclosure; or (iii) is furnished by a third party
as a matter of right and without restriction on disclosure.







c.

Legally Required Disclosure.  In the event that the recipient of the other
party’s Confidential Information is requested pursuant to, or required by,
applicable law or regulation, or by legal process (whether by oral questions,
interrogatories, requests for information or document subpoena, civil
investigative demand or similar process), to disclose any of the Confidential
Information supplied to it in the course of its dealings with the other party
(“Legally Required Disclosure”), such recipient shall provide the other party
with immediate notice of such request or requirement.  Neither party shall
oppose any action by the other party to obtain a protective order or other
remedy regarding the Legally Required Disclosure.  In the event such order or
remedy is not obtained, any Legally Required Disclosure made by the recipient
shall not be deemed to violate this Agreement, provided that the recipient
complied with the notice requirements of this paragraph and consulted with the
party providing such Confidential Information prior to the disclosure of such
Legally Required Disclosure.




11.

Indemnification and Limitation of Liability

a.

Indemnification by Independent Contractor.  The Independent Contractor shall
indemnify, hold harmless and defend Communicate and Communicate, Inc., and their
respective directors, officers, employees and/or agents (collectively
“Communicate”) from and against all claims, liabilities, losses, expenses,
damages and/or costs (including lawyers’ fees) (collectively “Claims”) of every
nature and kind whatsoever which Communicate may suffer as a result of the
negligence or willful misconduct of the Independent Contractor, its employees,
third party contractors and/or agents in the performance of the Services under
this Agreement, and any Claims made against Communicate with respect to the
Independent Contractor’s taxes, deductions and/or remittances.




b.

Indemnification by Communicate.  Communicate shall indemnify, hold harmless and
defend Independent Contractor and its directors, officers, employees and/or
agents (collectively “Independent Contractor”) from and against all claims,
liabilities, losses, expenses, damages and/or costs (including lawyers’ fees)
(collectively “Claims”) of every nature and kind whatsoever which Independent
Contractor may suffer as a result of the negligence or willful misconduct of
Communicate, its employees, third party contractors and/or agents in the
performance of its obligations under this Agreement.





--------------------------------------------------------------------------------

10




c.

Limitation of Liability.  

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IN NO EVENT SHALL
INDEPENDENT CONTRACTOR BE LIABLE FOR INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES OR LOSS OF PROFITS.  IN ADDITION, INDEPENDENT CONTRACTOR’S LIABILITY
WITH RESPECT TO ANY DAMAGES INCURRED BY COMMUNICATE SHALL IN NO EVENT EXCEED THE
TOTAL AMOUNT OF FEES PAID TO INDEPENDENT CONTRACTOR UNDER THIS AGREEMENT.   




12.

Arbitration

All matters in difference between the parties in relation to this Agreement
shall be referred to the arbitration of a single arbitrator, if the parties
agree upon one, otherwise to three arbitrators, one to be appointed by each
party and a third to be chosen by the first two named before they enter upon the
business of arbitration.  The award and determination of the arbitrator or
arbitrators or any two of the three arbitrators shall be binding upon the
parties and their respective heirs, executors, administrators and assigns.




13.

Governing Law




This Agreement has been made in and shall be governed by the laws of the
Province of British Columbia and the laws of Canada applicable therein and the
Independent Contractor hereby irrevocably submits to the jurisdiction of the
Courts of the Province of British Columbia, located in Vancouver, British
Columbia.




14.

Internal Policies and Procedures




The Independent Contractor shall comply with all of Communicate’s internal
policies and procedures, as amended from time to time, provided such policies
and procedures have been communicated to Independent Contractor in writing.







15.

Compliance with Law




The Independent Contractor shall comply with all applicable federal, provincial,
state and local laws in performing the Services under this Agreement.





--------------------------------------------------------------------------------

11




16.

Waiver, Modification or Cancellation




Any waiver, alteration or modification of any of the provision of this
Agreement, or cancellation or substitution of this Agreement, shall not be valid
unless in writing and signed by each of the parties hereto.







17.

Severability




Communicate and the Independent Contractor agree that any provision of this
Agreement, which is deemed to be invalid or unenforceable, shall not affect the
validity or enforceability of any other provision hereof.




18.

Headings




The headings in this Agreement shall not affect its interpretation.








--------------------------------------------------------------------------------

12







19.

Entire Agreement




This Agreement, together with Schedule “A”, constitutes the entire agreement
between the parties pertaining to the subject matter and supercedes all prior or
contemporaneous agreements, understandings, correspondence, memoranda,
negotiations, proposals, representations and discussions, whether oral or
written.  In the event of a conflict between the terms and conditions of
Schedule “A” and this Agreement, the terms and conditions of Schedule “A” shall
control or prevail.




Communicate.com, Inc.:

Wanderspot LLC:

/s/ Mark Melville

______________________________________

”I have the Authority to Bind the Corporation”

Mark Melville___________________________

Name

Chief Corporate Development Officer________

Title

February 22, 2008_______________________

Date

/s/ Adam Doppelt­­­­

_____________________________________

Signature

Adam Doppelt­­­­_________________________

Name

February 22, 2008______________________

Date







/s/ Patrick O’Donnell____________________

Witness

Patrick O’Donnell _____________________

Name

February 22, 2008______________________

Date




AGREED AND ACCEPTED AS TO STOCK OPTION GRANTS:




Mr. Ethan Lowry: /s/ Ethan Lowry

Mr. Adam Doppelt: /s/ Adam Doppelt

Mr. Patrick O'Donnell: /s/ Patrick O'Donnell





--------------------------------------------------------------------------------

13




SCHEDULE “A”










Name and Address of Independent Contractor:

Wanderspot LLC-- #451- 117 E. Louisa Street, Seattle, WA 98102




Description of Services:

The Independent Contractor’s Services shall include but are not limited to the
following:




Wanderspot LLC will develop websites for certain Communicate domains as mutually
agreed upon and documented prior to any work (the “Web Sites”).




For each domain developed the following product components will be created or
customized: 

·

Templating engine: common infrastructure to support multiple similar sites

·

Ops and monitoring: tools for maintenance and analysis of site performance

·

User experience: for example, for the country.coms this will include travel
features including flights, hotels, rental cars, and destination guides

·

Traffic generation: grow through SEO and increased page views per visitor

·

Monetization: experiment and implement commerce referrals, affiliate programs
and advertising




The cluster around travel is slated for initial release, focusing on Brazil.com,
Vietnam.com, Malaysia.com, and Indonesia.com.  Work will begin with a
competitive and feature analysis.  An initial release is anticipated at six
weeks, followed by incremental releases.







Term of Services:

The Independent Contractor shall provide the Services commencing February 22nd,
2008 and ending February 21st, 2011 (the “Consultative Period”).




Fees for Services:

As long as the contract is in effect, the Independent Contractor shall be
compensated as follows:




(a) Base Fee:

·

USD $60,000 per month




(b) Commission Payment:

·

50% of the “net revenues” (as defined below) that are generated by the Web Sites
that Wanderspot has developed (initially Brazil.com, Vietnam.com, Indonesia.com
and Malaysia.com and then as mutually agreed upon and documented) up to a
maximum commission payment of USD $35,000 in any month during the Consultative
Period.  





--------------------------------------------------------------------------------

14




For the purpose of determining the Commission Payments, “net revenues” shall
mean, with respect to each website, revenues that accrue to Communicate after
the deduction (as accrual or payment) of any third party product, fulfillment or
customer acquisition costs (e.g. affiliate costs, per transaction costs, etc.)
but only to the extent such revenues are actually received by Communicate.
 Payment terms shall be:  net 30 days after receipt of net revenue funds by
Communicate.

·

Independent Contractor shall have the right to hire an independent auditor to
inspect Communicate’s records and books of account for the purpose of verifying
the amount of sums due Independent Contractor hereunder.  Independent Contractor
shall give Communicate no less than five (5) business days advance written
notice of any audit.  Such auditor shall not disclose to Independent Contractor
or any third party the contents of Communicate's books and records other than
the information necessary to determine whether Communicate has paid all amounts
due to Independent Contractor pursuant to this Agreement.  Solely if such audit
reflects that Communicate has underpaid Independent Contractor any amounts due
hereunder by five percent (5%) or more, Communicate shall bear the cost of such
audit.  Otherwise, Independent Contractor shall bear the cost of such audit. Any
underpaid amounts shall be immediately due and payable to Independent Contractor
and shall bear interest at the rate of ten percent (10%) per annum from the date
such amounts should have been paid to Independent Contractor.




(c) Options:

·

60,000 options under the terms of the Communicate Equity Incentive Plan, to be
granted in equal thirds to the Optionees as set forth in Section 4 of this
Agreement.

o

If the Agreement is terminated for any reason prior to February 22nd, 2009 then
Communicate will pay the Optionees a cash payment (if greater than $0) in lieu
of any vested Options calculated as follows:

§

(A)(i) the difference between the stock price on the termination date of the
Agreement and (ii) the stock price on the first effective date of the Agreement,
multiplied by (B) a number which shall equal (i) 1,667 multiplied by (ii) the
number of wholly completed calendar months that the Agreement was in effect.





--------------------------------------------------------------------------------

15




Payment Schedule:

Communicate shall compensate the Independent Contractor for the Base Fee within
thirty (30) days upon receipt of a complete invoice from the Independent
Contractor.




Communicate will, unless otherwise expressly agreed between the parties, make
the Commission Payments within 30 days after actual receipt of the net revenues
by Communicate.




Fee Invoice Schedule:

Monthly




Reporting:

The Independent Contractor shall report to and be responsible to Communicate’s
President and COO, Jonathan Ehrlich.















